                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 AARON SALTER                                                               CIVIL ACTION

 VERSUS                                                                         NO. 18-5858

 DARREL VANNOY, WARDEN                                                    SECTION: “H”(3)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge's Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its own opinion. Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Aaron

Salter is DISMISSED WITH PREJUDICE.

                                                     November
       New Orleans, Louisiana, this _____ day of _______________, 2019.




                                            __________________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE
